

MARLTON TECHNOLOGIES, INC.
STOCK OPTION AGREEMENT


THIS STOCK OPTION (the “Option”) is granted as of the 20th day of December 2004,
by MARLTON TECHNOLOGIES, INC., a Pennsylvania corporation (the “Company”) to
JEFFREY K. HARROW (the “Optionee”).


W I T N E S S E T H :


1. Grant. Pursuant to the Company’s 2001 Equity Incentive Plan (the “Plan”), the
Company hereby grants to the Optionee Stock Options (the “Options”) to purchase
on the terms and conditions set forth herein, an aggregate of One Hundred
Twenty-Five Thousand (125,000) shares (appropriately adjusted for any subsequent
stock splits, stock combinations or similar capital restructuring) of the
Company’s Common Stock, no par value per share (the “Option Shares”), at a
purchase price per share of Seventy-Five Cents ($.75) (the “Option Price”).


2. Term. This Option Agreement and Optionee’s right to exercise Options vested
in accordance with Paragraph 3 shall terminate on the earlier of (i) December
19, 2009, or (ii) upon termination of Optionee’s employment or Employment
Agreement with the Company, provided that in the event of termination due to
Optionee’s death or disability, Optionee (or Optionee’s spouse or estate) may
exercise this Option Agreement for a period of six months following the date of
termination as to Options fully vested on or before the date of termination.


3. Vesting. The Options will vest in full on the date of this Agreement.


4. Method of Exercise and Payment. Vested Options may be exercised from time to
time, in whole or in part. The Option may be exercised by written notice to the
Company specifying the total number of Option Shares to be exercised. The notice
shall be accompanied by payment in cash or by check equal to the aggregate
Option Price of all Option Shares covered by such notice.


5. Notices. Any notice to be given to the Company shall be addressed to the
Company at its principal executive office, and any notice to be given to the
Optionee shall be addressed to the Optionee at the address then appearing on the
records of the Company or at such other address as either party hereafter may
designate in writing to the other. Any such notice shall be deemed to have been
duly given when deposited in the United States mail, addressed as aforesaid,
registered or certified mail, and with proper postage and registration or
certification fees prepaid.


6. General. This Option shall not be assignable by Optionee. Stock certificates
representing the Option Shares acquired shall bear any legends required by
applicable state and federal securities laws. Company stock issuances are
unregistered, requiring a one year holding period.


7. Tax Provision. This Option Agreement shall be interpreted and construed in a
manner consistent with, and to satisfy the requirements of, the incentive stock
option provisions of the Internal Revenue Code of 1986, as it may be amended
from time to time (the “Code”) and of the Plan. This Option Agreement is
intended to satisfy the requirements of the Plan, Section 422A(b) of the Code
and qualify for special tax treatment under Section 421 et seq. of the Code.


IN WITNESS WHEREOF, the parties have executed this Option Agreement as of the
day and year first above written.





 
MARLTON TECHNOLOGIES, INC.
Attest:
 
/s/ Alan I. Goldberg                             
By:/s/ Robert B Ginsburg                
Alan I. Goldberg, Secretary
Robert B. Ginsburg, President
   
Witness:
 
/s/ Donna Peart                                   
/s/ Jeffrey K Harrow
 
Optionee: Jeffrey K. Harrow




 